DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/971,151 filed on 8/19/2020.
The preliminary amendment filed on 8/19/2020 has been entered.
The specification has been amended.
Claims 1-12 have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2020 and 9/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozsoy et al. (US 2019/0102324).
With respect to claim 1, Ozsoy teaches of a memory management system comprising: a cache memory that temporarily stores data for which memory access is requested by a processor core (fig. 1; paragraph 24, 28, 31, 33; where the processing cores execute instructions that access the cache memory which stores data read from the main memory.  As cache lines are evicted and replaced in a cache miss, the data stored in the cache is only in the cache temporarily);
a state storage unit that stores a security state communicated simultaneously with the memory access request from the processor core (fig. 1; paragraph 33, 36; where a guarded attribute (GA) bit is included in every cache line in the cache (state storage unit), in the TLB, and in every memory transaction.  As the GA bit is in each memory transaction, it must be communicated simultaneously with the transaction); and

With respect to claim 11, Ozsoy teaches of a memory management method comprising: a step of reading, from a main memory, data for which memory access is requested by a processor core and temporarily storing the data in a cache memory (fig. 4; paragraph 60; where when there is a cache miss, the main memory is accessed to obtain the data and a new cache line in the cache is created to store the data from the main memory);
a state storage step of storing a security state communicated simultaneously with the memory access request from the processor core (fig. 1, 2B; paragraph 33, 36, 40-41; where a guarded attribute (GA) bit is included in every cache line in the cache (state storage unit), in the TLB, and in every memory transaction.  As the GA bit is in each memory transaction, it must be communicated simultaneously with the transaction. In response to a write request the cache line is created that include the GA bit from the transaction); and 
a control step of controlling access to the cache memory and the main memory on a basis of a result of comparing the security state in which memory access is requested by the processor core with a security state stored in the state storage unit (fig. 4; paragraph 61-63; where if the GA bits match then it is considered a hit and the data is provided for the request.  If the GA bits do not match, then it is considered a miss and the cache line is invalidated or written back to memory and the main memory is accessed to obtain the memory for the request).
With respect to claim 12, Ozsoy teaches of an information processing apparatus comprising: a processor core (fig. 1, item 120; paragraph 24); 

a cache memory that temporarily stores data for which memory access is requested by the processor core (fig. 1; paragraph 24, 28, 31, 33; where the processing cores execute instructions that access the cache memory which stores data read from the main memory.  As cache lines are evicted and replaced in a cache miss, the data stored in the cache is only in the cache temporarily); 
a state storage unit that stores a security state communicated simultaneously with the memory access request from the processor core (fig. 1; paragraph 33, 36; where a guarded attribute (GA) bit is included in every cache line in the cache (state storage unit), in the TLB, and in every memory transaction.  As the GA bit is in each memory transaction, it must be communicated simultaneously with the transaction); and 
a memory management unit that manages access to the main memory (fig. 1; paragraph 30; where the memory controller including the request and response routers, PHM, MEE, prefetcher, and TLB enables communication with the main memory).
With respect to claim 2, Ozsoy teaches of wherein the state storage unit stores security states in units of cache lines of the cache memory (fig. 1; paragraph 33; where the guarded attribute (GA) bit is added to each cache line at all cache levels).
With respect to claim 3, Ozsoy teaches of wherein the state storage unit includes any of a tag memory in the cache memory, a register disposed separately from the tag memory in the cache memory, or a memory or a register mounted outside a cache line body (fig. 1; paragraph 33; where the guarded attribute (GA) bit is added to each cache line at all cache levels.  The cache is a type of memory), and

With respect to claim 4, Ozsoy teaches of wherein the memory management unit stores permission information indicating whether or not access is permitted for each security state in each entry of a page table in a translation lookaside buffer (fig. 1; paragraph 33, 36; where the GA is included with the attribute /state data of the TLB entries), and 
the memory management unit determines whether or not access is permitted for the security state communicated simultaneously with the memory access request from the processor core, on a basis of permission information stored in an entry that hits the request (fig. 4; paragraph 61; where if there is a GA match between the GA with the request and the GA in the cache line, then the cached data may be accessed for the request).
With respect to claim 5, Ozsoy teaches of wherein in response to the memory access request from the processor core, the state storage unit writes, to the cache memory, data read from the main memory after a protection check by the memory management unit (fig. 4; paragraph 60; where when there is a cache miss (claimed protection check), the main memory is accessed to obtain the data and a new cache line in the cache is created to store the data from the main memory), and
stores the security state in association with a corresponding cache line (fig. 4; paragraph 60; where a new cache line in the cache is created to store the data from the main memory and the GA indicator is populated).
With respect to claim 6, Ozsoy teaches of wherein in a case where the security state in which memory access is requested by the processor core does not match a security state stored 
With respect to claim 10, Ozsoy teaches of wherein the cache memory adopts a virtual address cache method (fig. 2a, 4; paragraph 20, 37-39, 59; where the processor’s requests are for a virtual address and the TLB translates to the physical address, via cached virtual to physical address translations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozsoy and Kershaw (US 2008/0072004).
With respect to claim 7, Ozsoy teaches of wherein in a case where the security state in which memory access is requested by the processor core does not match a security state stored in the state storage unit, a protection check is performed by the memory management unit (fig. 4; paragraph 62; where when the GA indicators do not match it is determined if the cache line is dirty and when it is it is written back using the MEE if the GA is set (claimed protection check)), and 
Ozsoy fails to explicitly teach of in a case where the memory access request is permitted, a cache line that hits the request is accessed and the security state stored in the state storage unit is updated.
However Kershaw teaches of in a case where the memory access request is permitted, a cache line that hits the request is accessed and the security state stored in the state storage unit is updated (fig. 8; paragraph 57; where the memory request misses in the cache with an address match to an entry that security status is unverified.  When the bus response is ‘aliased ok’, the access is allowed and the security status is updated).
Ozsoy and Kershaw are analogous art because they are from the same field of endeavor, as they are directed to accessing secure and non-secure data in memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Ozsoy and Kershaw before the time of the effective filing of the claimed invention to incorporate the alias security status and security verification of Kershaw into Ozsoy.  Their motivation would have been to allow for data that needs to be accessed by both secure and non-secure domains occur 
With respect to claim 8, Kershaw teaches of wherein in a case where although the security state in which memory access is requested by the processor core does not match a security state stored in the state storage unit, a difference between the security states satisfies a predetermined rule within the cache memory, a cache line that hits the request is accessed and the security state stored in the state storage unit is updated (fig. 8; paragraph 57; where the addresses match in a cache miss, which means the security statuses do not match.  Since the status is not verified, then the security status of the cache line is checked and a response of ‘aliased ok’ is received which allows the access to proceed and the security status is updated).
The reasons for obviousness is the same as indicated with respect to claim 7 above.
With respect to claim 9, Kershaw teaches of wherein in a case where the security state in which memory access is requested by the processor core is higher in authority than a security state stored in the state storage unit, a cache line that hits the request is accessed and the security state stored in the state storage unit is updated (fig. 8; paragraph 57; where the addresses match in a cache miss, which means the security statuses do not match.  Since the status is not verified, then the security status of the cache line is checked and a response of ‘secure ok’ is received which allows the access to proceed and a new cache line is created for the request and the cache entry that caused the address match is updated to verified).
The reasons for obviousness is the same as indicated with respect to claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Habermann et al. (US 9,274,959) discloses L1 cache memory that is virtually indexed.
Hashimoto et al. (US 2003/0182571) discloses a task that issues an access request and the task ID and a requested secret protection bit.  The corresponding entries in the cache also include secret protection bits in each tag of the cache memory.
Raikin et al. (US 2008/0133842) discloses protected cache lines that can only be accessed by instructions that include a secure prefix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/Michael Krofcheck/Primary Examiner, Art Unit 2138